UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6617


IRVIN JEFFERSON WILSON, a/k/a Irvin Jefferson Wilson, #158202,

                    Plaintiff - Appellant,

             v.

J. M. CUTLER, Police Officer, Greenville, South Carolina, Law Enforcement
Department; NICOB BALL, Signature of Constable Law Enforcement Officer,
State of South Carolina, Thirteenth Judicial Circuit; B. W., Alleged Witness for the
State; THE SOLICITOR'S OFFICE, Prosecutor Assigned to Plaintiff's Charge,
Thirteenth Judicial Circuit, Greenville, South Carolina; STEWARD SARRATT,
Defense Lawyer, Thirteenth Judicial Circuit, State of South Carolina,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Mary G. Lewis, District Judge. (6:17-cv-00499-MGL)


Submitted: July 20, 2017                                          Decided: July 25, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Irvin Jefferson Wilson, Appellant Pro Se. Logan McCombs Wells, CITY ATTORNEY’S
OFFICE, Greenville, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Irvin Jefferson Wilson seeks to appeal the district court’s order accepting the

magistrate judge’s recommendation and dismissing without prejudice Wilson’s 42 U.S.C.

§ 1983 (2012) complaint. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541, 545-46 (1949).     Because it appears conceivable that some of the deficiencies

identified by the district court may be remedied by filing an amended complaint, we

conclude that the order Wilson seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d

619, 623-24 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local Union 392, 10

F.3d 1064, 1066-67 (4th Cir. 1993). Accordingly, we dismiss the appeal for lack of

jurisdiction and remand the case to the district court with instructions to allow Wilson to

amend his complaint. See Goode, 807 F.3d at 630. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                          DISMISSED AND REMANDED




                                            3